DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, claims 1 and 10 recite a blend of from 50 to 90 wt% linear polyethylene, from 10 to 50 wt.% polypropylene, and low density polyethylene, wherein the 
Regarding claim 6, the claim recites that the blend further comprises from 5 to 40 wt% of a low density polyethylene.  It is unclear if the claimed low density polyethylene is in addition to the low density polyethylene recited in claim 1 or if the claimed low density polyethylene is reciting the weight amount of the low density polyethylene recited in claim 1.  Note that claim 6 recites “a low density polyethylene” which appears to be reciting the claimed low density polyethylene without a prior recitation.  For purposes of examination, the claimed low density polyethylene in claim 6 will be interpreted as referencing the low density polyethylene of claim 1.
Additionally, regarding the prior rejection of claim 1, if claim 6 is further reciting the weight of the low density polyethylene of claim 1, then the weight percentages of the polypropylene is further indefinite, as requiring a minimum of 5 wt% of low density polyethylene would render the weight percentage of the blend to be greater than 100% if the weight percentage of the polypropylene is 50 wt%.

	Additionally, claim 19 recites that the blend further comprises from 0 to 10 wt% of an additive, based on the total weight of the blend.  Similar to claim 1, it is unclear how the blend can comprise any amount of additive when the weight percentage of polypropylene is 50 wt%, as the blend would include each of linear polyethylene and polypropylene which would collectively amount to 100 wt% of the blend, in addition to low density polyethylene and additive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0256885 to McBride in view of USPN 7,776,987 to Oswald and USPN 5,843,056 to Good, as evidenced by US Pub. No. 2003/0168776 to Brady.
Regarding claims 1-3 and 5-20, McBride teaches a refastenable disposable diaper having a backsheet of low density polyethylene and polypropylene (McBride, Abstract).  McBride teaches a thermoplastic resin composition for making a monolayer thermoplastic film suitable for making a backsheet which may be either blown film constructed or cast-film constructed (Id., page 2 lines 54-60).  McBride teaches a linear low density polyethylene or linear medium density polyethylene may be used in whole or in part as the low density polyethylene (Id., page 2 lines 61-63, claims 1 and 2).  McBride teaches that blending from 3 weight percent to 30 weight percent polypropylene with LDPE, LLDPE, LMDPE, or mixtures of any two of the three resins, produces monolayer films which have the desired refastenability characteristic without significant degradation of other film physical properties (Id., page 3 lines 26-31).  Additionally, McBride teaches that the blend consists essentially of polypropylene and the low density polyethylene in which from 3 to 30 weight percent of the resin blend is polypropylene (Id., claim 1). Therefore, it is reasonable for one of ordinary skill to expect that the low density polyethylene or mixtures thereof, would comprise the remaining 70 to 97% of the resin blend.  McBride teaches that significantly better overall physical properties are obtained with monolayer films containing polypropylene in combination with linear low density polyethylene and/or linear medium density polyethylene (Id., page 5 lines 20-25).
McBride teaches that in exemplary monolayer films, polypropylene homopolymer has 2 melt flow and a density of 0.900, LDPE has a 1.3 melt index and a density of 0.925, linear low density polyethylene has a 1.0 melt index and a density of 0.917, and linear medium density 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the backsheet film of McBride, wherein the film comprises a linear medium density polyethylene and a polypropylene homopolymer in amounts, such as within the claimed weight ranges, motivated by the desire of forming a conventional film suitable for use in diaper applications, based on the totality of the teachings of McBride.
McBride does not appear to teach the melt strength of the low density polyethylene.  However, Oswald teaches a similar resin composition comprising a blend of linear polyethylene, low density polyethylene and minor amounts of polypropylene (Oswald, Abstract, column 7 lines 32-45) for use as a monolayer film layer in multilayered laminates (Id., column 9 lines 13-25, column 10 lines 19-43).  Oswald teaches that the low density polyethylene has a Melt Index of 2 to 0.2 g/10 min. and a melt strength of from 25 to 50 cN or greater (Id., column 4 lines 16-28).  Oswald suggests that the compositions are capable of adhering to fabric substrates (Id., column 2 lines 1-11) and teaches that the compositions may comprise tensile properties and abuse resistance, and superior heat seal and hot tack properties (Id., column 6 line 60 to column 7 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the backsheet film of McBride, wherein the low density 
Additionally, regarding the inclusion of a low density polyethylene and a linear polyethylene, Oswald teaches that the compositions surprisingly exhibit neck-in performance in extrusion coating which is effectively independent of the melt index, particularly when the compositions comprise at least 13% of the preferred low density polyethylene (Oswald, column 6 lines 12-30).  Oswald teaches that the blends exhibit processability similar to traditional high pressure low density polyethylene used in coating and lamination applications, despite the majority of the composition comprising linear polyethylene (Id., column 7 lines 24-31).  Oswald teaches that other polymer materials, such as polypropylene, can be blended to modify processing, film strength, heat seal, or adhesion characteristics (Id., column 9 lines 13-25).
It would have been additionally obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the backsheet film of the prior art combination, wherein the film comprises a low density polyethylene in combination with a linear polyethylene and a polypropylene homopolymer in amounts, such as within the claimed weight ranges, as taught by McBride and Oswald, motivated by the desire of forming a conventional film exhibiting advantageous properties such as neck-in performance and processability, known in the art to predictably result from the polymer blend.
Regarding the claimed structure including ultrasonically bonding a nonwoven, McBride teaches a disposable diaper comprising a facing sheet, a backsheet and an absorbent panel positioned between the facing sheet and backsheet, wherein the backsheet comprises the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the backsheet film of the prior art combination, wherein the film is ultrasonically bonded to a nonwoven facing layer, such as a spunbond/meltblown material comprising polypropylene and polyethylene fibers, as taught by Good, motivated by the desire of forming a conventional film suitable for use in diaper applications, having predictably enhanced strength and feel.
	Regarding claims 3 and 5, the prior art combination teaches that the polypropylene may comprise a polypropylene homopolymer.  Note that since the claims require either a when the polypropylene is a copolymer, then it is as claimed.  Since the prior art combination already teaches a polypropylene homopolymer, the claimed copolymer does not appear to be necessarily required in the claimed invention.
Regarding claim 6, as set forth above, it is unclear exactly what is required by the claim.  Additionally, regarding claims 6 and 7, the prior art combination suggests the inclusion of a low density polyethylene, having a density and melt index within the claimed ranges.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the backsheet film of the prior art combination, wherein the blend additionally comprises a low density polyethylene in amounts, such as within the claimed range, motivated by the desire of forming a conventional film suitable for use in diaper applications, based on the desired properties of the film, such as neck-in performance and processability.
Regarding claims 15 and 20, the prior art combination does not appear to specifically teach the claimed peel strength. However, the prior art combination teaches a substantially similar laminate, comprising a substantially similar monolayer cast film ultrasonically bonded to a substantially similar nonwoven substrate. Therefore, although the prior art combination does not disclose the claimed peel strengths, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of  Oswald and Good, as applied to claims 1-3 and 5-20 above, and further in view of US Pub. No. 2010/0215933 to Fiscus.
Regarding claim 4, the prior art combination teaches that the polypropylene is a homopolymer.  Additionally, Fiscus teaches a thermoplastic composition for cast and blown films (Fiscus, Abstract), suitable for use in applications such as diaper backsheets (Id., paragraph 0101).  Fiscus teaches that the film can include one or more polyolefins including low density polyethylene, isotactic polypropylene, high crystallinity polypropylenes and combinations or blends thereof (Id., paragraph 0018). Fiscus teaches that high crystalline polypropylene exhibits higher stiffness, surface hardness, and better creep properties than standard isotactic polypropylene (Id., paragraphs 0034-0035).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the backsheet film of the prior art combination, wherein the polypropylene homopolymer is an isotactic polypropylene homopolymer, as taught by Fiscus, motivated by the desire of forming a conventional film suitable for use in diaper applications, comprising a polypropylene homopolymer known in the art as being predictably suitable for such films, based on the desired properties such as stiffness, hardness and creep, based on the intended application.
Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.  Additionally, note that McBride teaches blending polypropylene with LDPE, LLDPE, LMDPE, or mixtures of any two of the three resins, notwithstanding the additional teachings of Oswald set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER Y CHOI/Primary Examiner, Art Unit 1786